

115 HR 3269 IH: Federal Employee Pension Fairness Act of 2017
U.S. House of Representatives
2017-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3269IN THE HOUSE OF REPRESENTATIVESJuly 17, 2017Mr. Brown of Maryland (for himself, Mr. Cummings, Mr. DeFazio, Mr. Evans, Mr. Gene Green of Texas, Ms. Hanabusa, Mr. Jeffries, Ms. Lee, Mr. Lynch, Mr. McGovern, Mrs. Napolitano, Ms. Norton, Mr. Peterson, Mr. Raskin, Mr. Serrano, Ms. Shea-Porter, Mr. Veasey, Mrs. Watson Coleman, Ms. Wilson of Florida, Mr. Pocan, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the revised annuity employee and further revised annuity employee categories within the
			 Federal Employees Retirement System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Employee Pension Fairness Act of 2017. 2.Repeal of FERS revised and further revised annuitant categories (a)Repeal of annuity computationSection 8415 of title 5, United States Code, is amended by striking subsection (d).
 (b)Repeal of annuitant categoriesSection 8422(a)(3) of title 5, United States Code, is amended— (1)by striking other than revised annuity employees or further revised annuity employees; and
 (2)by striking subparagraphs (B) and (C). (c)Repeal of Government contributionsSection 8423(a) of title 5, United States Code, is amended by striking paragraph (2) and inserting the following:
				
 (2)In determining any normal-cost percentage to be applied under this subsection, amounts provided for under section 8422 shall be taken into account..
 (d)Conforming amendmentsSection 8401 of title 5, United States Code, is amended— (1)in paragraph (35)(B), by striking the semi-colon at the end and inserting ; and;
 (2)in paragraph (36), by striking ; and at the end and inserting a period; and (3)by striking paragraphs (37) and (38).
				(e)Application
 (1)In generalThe amendments made by this section shall apply on the first day of the first pay period beginning after the date of enactment of this Act.
 (2)Treatment of former revised or further revised annuitantsAny individual who, as of the date of enactment of this Act, was a revised annuity employee or a further revised annuity employee (but for the amendments made by this section) shall be deemed to be an employee or Member (as those terms are defined in section 8401 of title 5, United States Code) for purposes of chapter 84 of such title.
				3.Repeal of Foreign Service revised or further revised annuity participant categories
 (a)Repeal of annuitant categoriesSection 856(a) of the Foreign Service Act of 1980 (22 U.S.C. 4071e(a)) is amended by striking paragraph (2) and inserting the following:
				
 (2)The applicable percentage for a participant other than a revised annuity participant or a further revised annuity participant shall be as follows:
						7.5Before January 1, 1999.7.75January 1, 1999, to December 31, 1999.7.9January 1, 2000, to December 31, 2000.7.55After January 11, 2003..
 (b)Government contributionSection 857 of the Foreign Service Act of 1980 (22 U.S.C. 4071f) is amended by striking subsection (c).
 (c)Conforming amendmentsSection 852 of such Act is amended (22 U.S.C. 4071a)— (1)by striking paragraphs (7) and (8); and
 (2)by redesignating paragraphs (9), (10), and (11) as paragraphs (7), (8), and (9), respectively. (d)Application (1)In generalThe amendments made by this section shall apply on the first day of the first pay period beginning after the date of enactment of this Act.
 (2)Treatment of former revised or further revised annuitantsAny individual who, as of the date of enactment of this Act, was a revised annuity participant or a further revised annuity participant (but for the amendments made by this section) shall be deemed to be a participant (as that term is defined in section 852 of the Foreign Service Act of 1980 (22 U.S.C. 4071a)) for purposes of the Foreign Service pension system.
				